Citation Nr: 0025319	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1993 to June 
1997.

The appeal arises from the  July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in pertinent part, granting service 
connection and assigning a noncompensable disability rating 
for a right knee disorder.  By a February 1999 rating 
decision, the RO increased that rating to 10 percent. 

In the course of appeal, the veteran testified before the 
undersigned Board member at the RO in July 2000.  A 
transcript of that hearing is included in the claims folder.  


REMAND

Service medical records reflect that the veteran underwent 
anterior cruciate ligament (ACL) reconstruction on the right 
knee in October 1996, with same day revision of the 
reconstruction due to migration of the screw from the tibial 
tunnel into the joint and a residual lateral meniscal 
parrot's beak tear.  In the first operation, arthroscopic 
reconstruction of the ACL ligament was achieved using the 
middle third of the patellar tendon.  In the second 
operation, the interference screw was replaced and the distal 
tibial bone plug was retied over a large fragment screw post.  
A partial medial meniscectomy was also then performed to 
remove the parrot's beak meniscal tear.  

Post-surgical outpatient follow-up indicated that the veteran 
was doing well.  Ten weeks post surgery, it was noted that 
the veteran had no subjective instability.  The veteran 
reported that he had started jogging.  Upon examination, the 
veteran was stable ascending and descending, and was stable 
to Lachman's test.  The veteran was fitted with a new ACL 
brace and was to start jump roping the following Monday.  

At a July 1997 VA examination, the veteran's history of right 
knee injury and arthroscopic repair was noted.  The veteran 
reported currently having some restricting pain, particularly 
in cold weather.  Examination of the right knee showed range 
of motion from zero to 135 degrees flexion, which was equal 
to range of motion of the left knee.  There was no 
instability of the joint.  The examiner noted that there was 
no evidence of fatigability or incoordination in the right 
knee.  The examiner assessed status post ACL repair with 
findings as noted.  

In a September 1997 notice of disagreement, the veteran 
reported that he was experiencing much more pain since the 
July 1997 VA examination.  

In a November 1997 VA Form 9, the veteran stated that his 
right knee was as disabling currently as it had been prior to 
the ACL operation, with pressure and pain upon walking up or 
down stairs.

A private MRI of the right knee, transcribed in May 1998, 
resulted in an assessment of status post anterior cruciate 
ligament repair, with associated metallic artifacts, with 
tears of both medial and lateral menisci.  

In November 1998 the veteran received VA outpatient treatment 
for complaints of pain in the right knee.  He reported, in 
pertinent part, that he his pain was worse since the summer.  

In February 1999 the veteran received VA outpatient treatment 
for complaints of back spasms since July 1998.  Recorded 
complaints at that visit were limited to the back.  Upon 
physical examination, there was full range of motion of the 
right knee, though a scar was noted on the right knee.  The 
examiner assessed, in pertinent part, right knee injury 
status post partial medial meniscectomy and anterior cruciate 
ligament reconstruction.  

At a June 1999 VA examination, the veteran reported injuring 
his right knee in May 1993, with right knee pain currently 
all the time.  He reported that prolonged walking, standing, 
and sitting caused pain (though the medical report does not 
specify whether this was pain in the right knee or the back).  
He reported that he could not play sports and could not sit 
for long periods because of pain.  Regarding the knee, upon 
examination, there were no varus or valgus deformities, skin 
was normal, and there was no edema.  A scar 3 1/2 inches long 
was noted over the knee.  Range of motion of both knees was 
normal, and there was no pain on range of motion.  McMurray 
test was negative.  X-rays of the knee showed lucency 
surrounding the proximal screw in the tibia, and an ossific 
fragment in the intercondylar notch.  The examiner diagnosed 
status post open reduction internal fixation of the right 
knee.  

At a July 2000 hearing before the undersigned Board member at 
the RO, the veteran testified regarding his right knee that 
he had pain every minute or two, that he had pain with any 
pressure, that he could "hardly walk a block or two without 
pain" (hearing transcript, p. 4), that he wore a metal brace 
daily due to instability and giving way, and that he received 
VA treatment for the knee twice a year.  He testified that he 
currently used pain medication and a topical jell to treat 
the right knee.  He testified, in effect, that his knee was 
more severe than was reflected upon VA examination.  
 
At the time of the June 1999 VA examination, the examining 
physician did not have the veteran's claims folder for 
review.  The essentially negative clinical findings on that 
examination are inconsistent with the May 1998 MRI indicating 
tears in the medial and lateral menisci following the 1996 
sugery.  Worsening of the right knee disorder, warranting 
further examination, is also indicated by the testimony at 
the July 2000 Board hearing wherein the veteran indicated 
that he was using a metal brace on a daily basis due to 
instability and giving way of the knee. 

When reviewing the level of disability due to a service-
connected disability affecting a joint, when the rating is 
based solely on limitation of motion, the Board must consider 
an increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened motion, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010), for 
limitation of motion, and under Diagnostic Code 5257, for 
other disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicates that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating under those diagnostic codes or that there be 
painful motion.

The Board notes that VA examiners in July 1997 and September 
1999 did not assess whether there was weakened movement, and 
did not assess the presence or absence of arthritis of the 
knee joint, including based on X-rays.  Hence an additional 
VA examination is required.  38 C.F.R. §§ 4.40 and 4.45; 
DeLuca v. Brown; VAOPGCPREC 23-97 (July 1, 1997).  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his right knee 
disorder since June 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
service-connected right knee disorder.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  In particular, the 
examiner should note findings of previous 
VA examiners in July 1997 and June 1999, 
and should note results of a private MRI 
of the right knee in May 1998.  (These 
records are contained within the claims 
folder.)

The knee must be examined without any 
brace or assistive device.  Any braces or 
assistive devices used by the veteran 
should, however, be described in the 
examination report.  The examiner should 
ascertain the nature and extent of any 
arthritis, and also note any subluxation 
and/or instability.  If subluxation or 
instability is present, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  Limitation of motion of the knee 
in both flexion and extension should be 
specified in degrees. A full range of 
motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1999).  The 
examiner should also comment on the 
effects of the service-connected disorder 
upon the veteran's ordinary activity and 
how any pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, if the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  The RO should then readjudicate the 
appealed increased rating claim.  
Separate disability ratings for 
instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  If the 
determinations remain to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




